DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung  (US Patent Application Publication US 2014/0260362) in view of  Kurokawa et al. (JP 07-042990, provided with the 2/13/2019 IDS with an accompanying translation).
Regarding claim 1, A heat exchange-type ventilation device (heat recovery ventilator 10), comprising: an air supply blower (supplied air fan 12) including an air supply motor; an exhaust blower (exhaust air fan 13) including an exhaust motor; an air supply path through which air is sent to a room from outside by the air supply blower (for outside air 21 to  supply air 24 in figure 1 and for supplied air stream 22-23 and 25 in the other figures): an exhaust path through which air is sent from the room to outside by the exhaust blower (for return air 31 and SA  being out of a range from a set current value ISSA for normal operation when the defrosting operation begins per paragraph 0110 and the damper 104 would be moved from its normal positon in figure 16 to its defrosting position in figure 16 and per paragraph 0093).
However Jung does not explicitly disclose wherein the supply path is connected to a circulating air path of unitary air conditioning, as Jung does not disclose any other air conditioning unit.
Kurokawa teaches a heat exchange ventilation device with a supply blower (intake fan 4b) and exhaust blower and an exhaust blower (exhaust fan 5b) , a heat exchange element (heat exchanger 6) an air supply path (in the outside air introduction duct 4a connected to the intake chamber 4 which provide a supply air path to mixing box 3) , wherein the air supply path is directly connected to a circulating air path of unitary air conditioning (the air supply path is connected to the air conditioner at expansion coil 1a and fan 1b through mixing box 3).  

Regarding claim 2, Jung as modified disclose the claim limitations of claim 1 above and Jung further discloses while exercising control so that the number of revolutions of the air supply motor is kept at a predetermined number of revolutions, the controller changes the opening area of the airflow rate adjustment damper so that the current value of the air supply motor falls within the predetermined range of the target current value (the control operation in figure 19 and 20 the current of the exhaust fan ISA  being out of a range from a set current value ISSA for normal operation when the defrosting operation begins per paragraph 0110 and the damper 104 would be moved from its normal positon in figure 16 to its defrosting position in figure 16 and per paragraph 0093, controlling the defrost in terms of the opening of the damper in figure 16 would in turn return the fan RPM  to a normal operation amount as the fan RPM is increased when the flow path resistance is increased per paragraph 0108, as would be the case in a defrosting operation). 
Additionally claim 2 fails to provide additional structural limitations beyond those listed in claim 1 above. Apparatus claims must be distinguished from the prior based on the parts/structure of the apparatus not based on functional language citing intended use. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art 
Regarding Claim 3, Jung discloses  a heat exchange-type ventilation device (heat recovery ventilator 10), comprising: an air supply blower (supplied air fan 12) including an air supply motor; an exhaust blower (13) including an exhaust motor; an air supply path through which air is sent to a room from outside by the air supply blower (for outside air 21 to  supply air 24 in figure 1 and for supplied air stream 22-23 on the other figures): an exhaust path through which air is sent from the room to outside by the exhaust blower ( for return air 31 and exhaust air 34 in figure 1 and for exhaust air  stream 32-33 in the other figures): a heat exchange element ( heat exchanger 11, 40, 50 or 80) provided at a position at which the air supply path and the exhaust path intersect, the heat exchange element being configured to exchange heat between room air and outside air at a time of ventilation (per paragraph 0003 the heat exchange provides heat exchange between the air streams); and a current detector configured to detect a current flowing through the exhaust motor (the exhaust air fan current is detected per paragraph 0110 by a sensor for measuring current per paragraph 0108), wherein a controller controls the number of revolutions of the exhaust motor (the fan rpm is controlled when the fan turns on), and wherein the controller changes an opening area of an airflow rate adjustment damper (105 in figure 16) provided in the exhaust path so that a current value of the exhaust motor, the current value being detected by the current detector, falls within a predetermined range of a target current value (the control operation in figure 19 and 20 the current of the exhaust fan IEA  being out of a range from a set current value ISEA for normal operation when the defrosting operation begins per paragraph 0110 and the damper 105 would be moved from its normal positon in figure 16 to its defrosting position in figure 16 and per paragraph 0093).
However Jung does not explicitly disclose wherein the exhaust path is connected to a circulating air path of unitary air conditioning, as Jung does not disclose any other air conditioning unit.

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have modified Tanaka to include a direct connection to the air conditioning unit in the supply path and exhaust path and to include supply airflow dampers and exhaust airflow dampers that open and close when their respective fans turn on and off respectively as taught by Kurokawa. Doing so would allow the integration of the heat exchanger with the air from the air conditioner and would allow the air to be treated by the heat exchanger as well as the air conditioner and incorporate outside air into the air conditioner recognized by Kurokawa (per paragraph 0004 and 0005 including the air conditioner and the energy recovery heat exchanger reduce energy consumption of the air conditioner per paragraph 0004).
Regarding claim 4, Jung as modified disclose the claim limitations of claim 3 above and Jung further discloses  while exercising control so that the number of revolutions of the exhaust motor is kept at a predetermined number of revolutions, the controller changes the opening area of the airflow rate adjustment damper so that the current value of the exhaust motor falls within the predetermined range of the target current value (the control operation in figure 19 and 20 the current of the exhaust fan IEA  being out of a range from a set current value ISEA for normal operation when the defrosting operation begins per paragraph 0110 and the damper 105 would be moved from its normal positon in figure 16 to its defrosting position in figure 16 and per paragraph 0093, controlling the defrost in terms of the opening of the damper in figure 16 would in turn return the fan RPM  to a normal operation amount as the fan RPM is increased when the . 
Additionally claim 4 fails to provide additional structural limitations beyond those listed in claim 3 above. Apparatus claims must be distinguished from the prior based on the parts/structure of the apparatus not based on functional language citing intended use. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim as is the case here; refer to MPEP 2114 (II). 

Claims 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka  et al. (JP 05-066044) in view of Kurokawa et al. (JP 07-042990, provided with the 2/13/2019 IDS with an accompanying translation).
Regarding claim 5, Tanaka discloses a heat exchange-type ventilation device (heat exchange ventilator 2), comprising: 
an air supply blower (supply fan 15 and motor M1) including an air supply motor; 
an exhaust blower including an exhaust motor (exhaust fan 10 and motor M2); 
an air supply path through which air is sent to a room from outside by the air supply blower (the path through duct 14 the heat exchanger 9 and the duct 16 per paragraph 0012 of the attached machine translation); 
an exhaust path through which air is sent from the room to outside by the exhaust blower (the path through duct 8 through heat exchanger 9 and duct 10 per paragraph 0012); 
a heat exchange element (heat exchanger 9) provided at a position at which the air supply path and the exhaust path intersect (through the heat exchanger 9 where the supply air and exhaust air both pass per paragraph 0012), the heat exchange element (9) being 
a controller (control circuit 65) configured to control ON/OFF of the air supply blower, ON/OFF of the exhaust blower, 
a room temperature detector (room temperature sensor Th4) is provided in the exhaust path and upstream from the heat exchange element (as seen in figure 2 Th4 is upstream of heat exchanger 9),
wherein the air supply path is directly connected to a circulating air path of unitary air conditioning (air supply at supply port 17a is connected to air conditioner 5 and  the air circulating path through indoor unit 3 through chamber 1), 
wherein the exhaust path is directly connected to an indoor space (at duct 8 which is connected to an indoor space, in chamber 1, at exhaust port 7a) except the circulating air path, 
wherein the controller operates the exhaust blower at predetermined time intervals (as the time intervals are not further defined the time intervals could be any time such as the time that the supply and exhaust blowers 15 and 10 are on or the predetermined time intervals T1 after the ventilation mode is started per paragraph 0030 or predetermined time T2 where the supply and exhaust fans 15 and 10 are operated per paragraph 0033 )  and determines "Ti < Tu – α1 or Tu + α2 < Ti" or "Tu – α1 < Ti < Tu + α2" when the controller determines that a unitary air conditioning operation has started ( the control process in figure 1 is started when air conditioner 5 is on per paragraph 0027 and the air conditioner 5 is determined to be in an operating state in step 1 per paragraph 0028),
wherein the controller exercises control so that, when “Ti < Tu – α1 or Tu + α2 < Ti", "the exhaust blower is OFF" (if the room temperature, TRA, sensed by Th4 less than set temperature TS - predetermined value A or greater than TS + A as determined in step 12, then in step 14 the supply fan 15 and exhaust fan 10 are stopped per paragraphs 0034 and 0035)   and 
 "the exhaust blower is ON" (if the room temperature, TRA, sensed by Th4 greater than set temperature TS - predetermined value A or less than TS + A as determined in step 12 then in step 11 the supply fan 15 and exhaust fan 10 are set to provide the appropriate airflow per paragraphs 0033 and 0034) 
where Ti is a room temperature detected by the room temperature detector (room temperature TRA), Tu is a set temperature of the unitary air conditioning (set temperature TS, is set by the remote control unit 30 of the Air conditioner 5 per paragraph 0034), and α1 and α2 are predetermined temperatures (predetermined temperature A per paragraph 0034).
However Tanaka does not explicitly disclose a supply airflow rate adjustment damper provided in the air supply path, wherein the controller controls opening/closing of the supply airflow rate adjustment damper, wherein the air supply path is directly connected to a circulating air path of unitary air conditioning, wherein the controller exercises control so that, when  "the exhaust blower is OFF" "the supply airflow rate adjustment damper is closed", and when  "the exhaust blower is ON"  "the supply airflow rate adjustment damper is opened".  
Kurokawa teaches a heat exchange ventilation device with a supply blower (intake fan 4b) and exhaust blower and an exhaust blower (exhaust fan 5b) , a heat exchange element (heat exchanger 6) and a supply airflow rate adjustment damper provided in the air supply path (damper MD 4 is provided in the outside air introduction duct 4a connected to the intake chamber 4 which provide a supply air path to mixing box 3), wherein the air supply path is directly connected to a circulating air path of unitary air conditioning (the air supply path is connected to the air conditioner at expansion coil 1a and fan 1b through mixing box 3) wherein a controller (control unit per paragraph 0016)  exercises control so that, when  "the exhaust blower is OFF" "the supply airflow rate adjustment damper is closed" (when the fans 4b are stopped their dampers MD 4 are closed per paragraph 0018 and as seen in figure 6), and when  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have modified Tanaka to include a direct connection to the air conditioning unit in the supply path and exhaust path and to include supply airflow dampers and exhaust airflow dampers that open and close when their respective fans turn on and off respectively as taught by Kurokawa. Doing so would allow the integration of the heat exchanger with the air from the air conditioner and would allow the air to be treated by the heat exchanger as well as the air conditioner  and incorporate outside air into the air conditioner recognized by Kurokawa (per paragraph 0004 and 0005 including the Air conditioner and the energy recovery heat exchanger reduce energy consumption of the air conditioner  per paragraph 0004) and including the dampers so would provide doing so would provide an airflow control structure that can effectively prevent airflow though the heat recovery exchanger when the supply and exhaust fans are turned off while airflow is still being supplied to the interior of the building as recognized by Kurokawa (per paragraph 0018 and figure 6)
	Regarding claim 6, Tanaka as modified disclose the claim limitations of claim 5 above and Tanaka further discloses the controller (65) exercises control so that, when "the unitary air conditioning is ON" and "Ti < Tu – α1 or Tu + α2 < Ti" ( when no is determined at step 12), "the air supply blower is OFF" (if the room temperature, TRA, sensed by Th4 less than set temperature TS - predetermined value A or greater than TS + A as determined in step 12, then in step 14 the supply fan 15 and exhaust fan 10 are stopped per paragraphs 0034 and 0035).
	Regarding claim 7, Tanaka as modified disclose the claim limitations of claim 5 above and Tanaka further discloses when the set temperature Tu (TS) of the unitary air conditioning is changed (when the set temperature is set in the remote control unit 30  per paragraph 0022), the controller checks again whether "Tu – α1 < Ti < Tu + α2" is satisfied, wherein, when "the unitary air conditioning is ON" and "Ti < Tu - α or Tu + α2 < Ti", the controller exercises control 

Regarding claim 8, Tanaka discloses a heat exchange-type ventilation device (heat exchange ventilator 2), comprising: an air supply blower (supply fan 15 and motor M1) including an air supply motor; 
an exhaust blower including an exhaust motor (exhaust fan 10 and motor M2); 
an air supply path through which air is sent to a room from outside by the air supply blower (the path through duct 14 the heat exchanger 9 and the duct 16 per paragraph 0012); 
an exhaust path through which air is sent from the room to outside by the exhaust blower (the path through duct 8 through heat exchanger 9 and duct 10 per paragraph 0012); 
a heat exchange element (heat exchanger 9) provided at a position at which the air supply path and the exhaust path intersect (through the heat exchanger 9 where the supply air and exhaust air both pass per paragraph 0012), the heat exchange element (9) being 
a controller (control circuit 65) configured to control ON/OFF of the air supply blower, ON/OFF of the exhaust blower, 
 a room temperature detector (room temperature sensor Th4) is provided in the exhaust path and upstream from the heat exchange element (as seen in figure 2 Th4 is upstream of heat exchanger 9),
wherein the air supply path is connected to a circulating air path of unitary air conditioning (air supply at supply port 17a is connected to air conditioner 5 and  the air circulating path through indoor unit 3 through chamber 1), 
wherein the exhaust path is directly connected to the circulating air path (at duct 8 which is connected to an indoor space, in chamber 1, at exhaust port 7a is connected to air conditioner 5 and  the air circulating path through indoor unit 3 through chamber 1), and
wherein the controller operates the exhaust blower at predetermined time intervals (as the time intervals are not further defined the time intervals could be any time such as the time that the supply and exhaust blowers 15 and 10 are on or the predetermined time intervals T1 after the ventilation mode is started per paragraph 0030 or predetermined time T2 where the supply and exhaust fans 15 and 10 are operated per paragraph 0033 ) and determines "Ti < Tu – α1 or Tu + α2 < Ti" or "Tu – α1 < Ti < Tu + α2" when the controller determines that a unitary air conditioning operation has started (the control process in figure 1 is started when air conditioner 5 is on per paragraph 0027 and the air conditioner 5 is determined to be in an operating state in step 1 per paragraph 0028),
wherein the controller exercises control so that, when "Ti < Tu – α1 or Tu + α2 < Ti", the supply and exhaust blowers are off (if the room temperature, TRA, sensed by Th4 less than set temperature TS - predetermined value A or greater than TS + A as determined in step 12, then 
 when "Tu – α1 < Ti < Tu + α2", "the air supply blower is ON", "the exhaust blower is ON" (if the room temperature, TRA, sensed by Th4 greater than set temperature TS - predetermined value A or less than TS + A as determined in step 12 then in step 11 the supply fan 15 and exhaust fan 10 are set to provide the appropriate airflow per paragraphs 0033 and 0034), 
where Ti is a room temperature detected by the room temperature detector (room temperature TRA), Tu is a set temperature of the unitary air conditioning (set temperature TS, is set by the remote control unit 30 of the Air conditioner 5 per paragraph 0034), and α1 and α2 are predetermined temperatures (predetermined temperature A per paragraph 0034).
However Tanaka does not explicitly disclose and a supply airflow rate adjustment damper provided in the air supply path, and an exhaust airflow rate adjustment damper provided in the exhaust path, wherein the controller controls opening/closing of the supply airflow rate adjustment damper, and opening/closing of the exhaust airflow rate adjustment damper,  wherein the air supply path is directly connected to a circulating air path of unitary air conditioning , wherein the exhaust path is directly connected to the circulating air path, wherein the controller exercises control so that, when "the unitary air conditioning is ON" and "Ti < Tu - al or Tu + a2 < Ti", "the supply airflow rate adjustment damper is closed" and "the exhaust airflow rate adjustment damper is closed", and when "the unitary air conditioning is ON" and "Tu - a1 < Ti < Tu + a2", "the air supply blower is ON", "the exhaust blower is ON", "the supply airflow rate adjustment damper is opened", and "the exhaust airflow rate adjustment damper is opened".  As Tanaka only discloses turning off and on of the supply and exhaust blowers in relation to the comparison of the room temperature to the set temperature, not explicitly dampers as well.

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have modified Tanaka to include a direct connection to the air conditioning unit in the supply path and exhaust path and to include supply airflow dampers and exhaust 

	Regarding claim 9 and 10, Tanaka as modified disclose the claim limitations of claim 8 above and Tanaka further discloses the controller (65) exercises control so that, when "the unitary air conditioning is ON" and "Ti < Tu – α1 or Tu + α2 < Ti" ( when no is determined at step 12), "the air supply blower and the exhaust air blower are OFF" (if the room temperature, TRA, sensed by Th4 less than set temperature TS - predetermined value A or greater than TS + A as determined in step 12, then in step 14 the supply fan 15 and exhaust fan 10 are stopped per paragraphs 0034 and 0035).

Regarding claim 11, Tanaka as modified disclose the claim limitations of claim 5 above and Tanaka further discloses when the set temperature Tu (TS) of the unitary air conditioning is changed (when the set temperature is set in the remote control unit 30  per paragraph 0022), the controller checks again whether "Tu – α1 < Ti < Tu + α2" is satisfied, wherein, when "the unitary air conditioning is ON" and "Ti < Tu - α or Tu + α2 < Ti", the controller exercises control so that the supply and exhaust blowers are OFF" (if the room temperature, TRA, sensed by Th4 less than set temperature TS - predetermined value A or greater than TS + A as determined in 

	Regarding claim 12, Tanaka as modified disclose the claim limitations of claim 8 above and Tanaka further discloses the device further comprising a casing (the housing of heat exchange ventilator 2) configured to accommodate the air supply blower (15), the exhaust blower (10), and the heat exchange element (6), and Kurokawa discloses the supply airflow rate adjustment damper (MD 4) is provided inside the casing (inside the housing of introduction duct 4a and intake chamber 4).
Response to Arguments
Applicant’s arguments, see page 11, filed 1/18/2021, with respect to the drawings and specification objections and the examiner’s note about a foreign priority document have been fully considered and are persuasive as the amendments overcome the drawing and specification objections and the examiner mistakenly missed the copy of the priority document in the file.  The drawing and specification objections of 10/15/2020 has been withdrawn. 
Applicant's arguments filed 1/18/2021 have been fully considered but they are not persuasive. Regarding the applicant’s argument regarding the rejection of claims 1 and 3 as being unpatentable over Jung (US 2014/0260362) in view of Kurokawa et al. (JP 07-042990). Firstly that Jung does not disclose dampers in the air supply path or the air exhaust path. The examiner respectfully disagrees and notes that air supply path and the air exhaust path are broadly defined and the damper 104 of Jung is in an air supply path in that it is a path downstream of the supplied air fan 12 where one path of the supply air path branches to the supplied air stream 23 and the other branches to the air 25 suppled to damper 104 from the supply fan 12 as seen in figure 16 of Jung. Similarly the damper 105 in the exhaust path is explicitly along the exhaust path for air from exhaust air fan 13 in normal operation where the damper forms a wall of the exhaust path in normal operation of exhaust air stream 33 and blocks a portion of the exhaust air path in the defrosting mode as seen in figure 16 of Jung.
Secondly regarding the argument that Jung does not discloses that an opening area of the dampers to maintain a current value of the supply motor or exhaust motor within a predetermined range. The examiner respectfully disagrees and notes that in the control operation in figure 19 and 20 the current of the supply fan ISA  and exhaust fan IEA  being out of a range from a set current value ISSA or ISEA for normal operation when the defrosting operation begins per paragraph 0110 and the damper 104 and 105 would be moved from their normal  positon in figure 16 to its defrosting position in figure 16, per paragraph 0093. In switching damper positions to enter a defrosting mode the dampers 104 and 105 are changing an opening area of the dampers, in direct response to the current of a fan current being out of a range i.e. being larger than a set current value as disclosed in paragraph 0110 of Jung. Therefore for at least these reasons Jung as modified still disclose all of the claim limitations of claim 1 and 3. 
Finally regarding the argument that one would not be persuaded to modify Jung, which only discloses a ventilation system and does not disclose an air conditioning system, to include an air supply path that is connected to a circulating air path of unitary air conditioning. In In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case while Jung does not disclose that the ventilation system is linked to an air conditioning system as Jung is silent as to any additional air conditioning or treatment systems. Kurokawa explicitly teaches a heat exchange ventilation device with a supply blower (intake fan 4b) and exhaust blower and an exhaust blower (exhaust fan 5b) , a heat exchange element (heat exchanger 6) an air supply path (in the outside air introduction duct 4a connected to the intake chamber 4 which provide a supply air path to mixing box 3) , wherein the air supply path is directly connected to a circulating air path of unitary air conditioning (the air supply path is connected to the air conditioner at expansion coil 1a and fan 1b through mixing box 3). Thus Kurokawa teaches a similar ventilation device similar to that of Jung that explicitly integrates a heat exchanger ventilator with air from an air conditioner to would allow the air to be treated by the heat exchanger as well as the air conditioner and to incorporate outside air into the air conditioner as recognized by Kurokawa, per paragraph 0004 and 0005 and including the air conditioner and the energy recovery heat exchanger would reduce energy consumption of the air conditioner per paragraph 0004.
Regarding the applicant’s argument regarding the rejection of claims 5 and 8 as being unpatentable over Tanaka et al. (JP 05-066044) in view of Kurokawa et al. (JP 07-042990), specifically that Tanaka and Kurokawa do not disclose wherein the controller operates the exhaust blower at predetermined time intervals and determines "Ti < Tu – α1 or Tu + α2 < Ti" or "Tu – α1 < Ti < Tu + α2" when the controller determines that a unitary air conditioning operation has started. The examiner respectfully disagrees and notes that Tanaka discloses the controller operates the exhaust blower at predetermined time intervals, as the time intervals are not further defined the time intervals could be any time such as the time that the supply and exhaust   as the control process in figure 1 is started when air conditioner 5 is on per paragraph 0027 and the air conditioner 5 is determined to be in an operating state in step 1 per paragraph 0028. After step 1 in step 12 the control circuit determines “Ti < Tu – α1 or Tu + α2 < Ti" or "Tu – α1 < Ti < Tu + α2" as Tanaka determines if the room temperature, TRA, sensed by Th4 less than set temperature TS - predetermined value A or greater than TS + A as determined in step 12, then in step 14 the supply fan 15 and exhaust fan 10 are stopped per paragraphs 0034 and 0035 and  additionally if the room temperature, TRA, sensed by Th4 greater than set temperature TS - predetermined value A or less than TS + A as determined in step 12 then in step 11 the supply fan 15 and exhaust fan 10 are set to provide the appropriate airflow per paragraphs 0033 and 0034 therefore for at least these reasons Tanaka as modified still discloses the claim limitations of claims 5 and 8.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ERIC S RUPPERT/Primary Examiner, Art Unit 3763